NUMBERS 13-16-00701-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


DAVID STRICKLAND,                                                          Appellant,

                                          v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

                    On appeal from the 36th District Court
                       of San Patricio County, Texas.


                                      ORDER
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam
      On November 15, 2018, this Court issued an Order Abating Appeal to determine

if appellant’s motion should be filed under seal. The trial court conducted a hearing on

November 26, 2018, in which it heard argument regarding appellant’s “Motion to Reverse

and Render Based upon Insufficient Evidence and to Vacate the Conviction and Seek

Immediate Release,” the State’s response, and the appellant’s reply. The trial court
recommended that the motion should not be filed under seal in this Court. The parties

agreed that the exhibits attached to the motion should be filed under seal with this Court.

         Following the recommendation of the trial court, we GRANT in part and DENY in

part appellant’s “Motion to Seal the Motion to Reverse and Render Based upon

Insufficient Evidence and to Vacate the Conviction and Seek Immediate Release” by

ordering that the motion, response and reply will not be filed under seal with this Court.

The exhibits attached to the motion, response or reply will be filed under seal with this

Court.

         Appellant’s “Motion to Reverse and Render Based upon Insufficient Evidence and

to Vacate the Conviction and Seek Immediate Release” will continue to be carried with

the case upon final resolution by the Court.

         We hereby REINSTATE this cause of action. We further direct the Clerk of this

Court to post appellant’s “Motion to Reverse and Render Based upon Insufficient

Evidence and to Vacate the Conviction and Seek Immediate Release,” without exhibits,

“Appellee’s Reply to Appellant’s Motion to Reverse and Render Based upon Insufficient

Evidence and to Vacate the Conviction and Seek Immediate Release,” and “Appellant’s

Response to Appellee’s Reply to Appellant’s Motion to Reverse and Render Based upon

Insufficient Evidence and to Vacate the Conviction and Seek Immediate Release and

Request for Filing Under Seal” to the Court’s website within twenty (20) days of this order.

         IT IS SO ORDERED.

                                                                      PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
7th day of January, 2019.
                                               2